: 8- -0137 - L D C me t17 File 1 /14/18 Pa e,10f2
CaSeanl'te rStatesJl)|i)stl|§\>lct (?otLljrt--[i)_istricto Ar]izona-Phog ix
Order Setting Conditions of Release j

 

 

 

 

i)ATi=;; Novemb.=.-r 14, 2013 CASE NUMBER:MM _{FILED __ toooEo
nEcEi\/E
USA vs. James Dean Blevins, Jr. D __ COPV
a Pi~:RsoNAL RECOGNiZANCE NOV 1 4 2018
n AMouN'r or BoNi)
§ g§(§§§tégi=[;si; cLEaK u s slot count
DiSTai AFtizoNA
sECuRiTY To Be POSTED BY ev 0 ,,
NaxT APPEARANCE January 2, 2019 319=00 Aivi or as directed through counsel -- ----_ E' UTY

 

E 401 West Washington St., Phoenix, AZ, Courtroom # 606, 6th Floor
Et Goodwin & Cortez, US Post Office Bldg., Prescott, AZ, 2nd Floor

IT IS ORDERED THAT DEFENDANT IS SUBJEC'I` TO THE FOLLOWING CONI)ITIONS AND SHALL:

IZ

l:|EllZlZl

3

l:|®

|le:llZEEE E

l:|

appear at all proceedings as required and to surrender for service of any sentence imposed.

not commit any federa|, state or local crime.

cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 141 35a.

immediately advise the court, defense counsel and U.S. Attorney in writing of change in address/telephone number.

maintain or actively seek verifiable employment if defendant is physically or medically able and provide proof of such to Pretrial
Services.

not travel outside of : the Northern District of illinois except Defendant may travel directly to the prosecuting district, and through
all states and counties in between the District of Arizona and the prosecuting district, for Court purposes and lawyer conferences
unless express PRlOR Court or Pretrial Services permission is granted to do so.

avoid all direct or indirect contact with persons who are considered alleged victim(s), potential witness(es), family members of
victim(s)i’witness(es)1

report as directed to the U.S. PRETRIAL SERVICES 1-800-769-7609 or 602-322-7350.

report as directed to the U.S. PROBATION OFFICE 602~322-7400 and abide by all terms of conditions of Supervised
Reiease/Probation.

execute an agreement to forfeit upon failing to appear as required. the bond or designated
property:

be placed in the third party custody of James Josenh Blevins

 

refrain from E any [:] excessive use of alcohol and not use or possess any narcotic or other controlled substance defined by 21
U.S.C. 802 unless prescribed for defendant by a licensed medical practitioner in the course of his/her legitimate medical practice.
This provision does not permit the use or possession of medicinal marijuana even with a physician's written certification.

participate in drug/alcohol counseling/treatment and submit to drug/alcohol testing, including urine drug testing and breathalyzer
testing and make copayment toward the cost as directed by U. S. Pretria| Services. The defendant shall not interfere, obstruct or
tamper in any way with the administration of any Court ordered substance abuse testing.

surrender all travel documents to Pretrial Services by and will riot obtain a passport or other travel document during the
pendency of these proceedings

obtain no passport or other travel documents during the pendency of these proceedings

not possess or attempt to acquire any firearm, destructive device, or other dangerous weapon or ammunition

maintain weekly contact with his/her attorney by Friday, noon of each week.

timely pay his/her monthly child support payments as previously ordered by the subject state court in the total amount otL

actively participate in any mental health treatment program as directed by Pretrial Services. The defendant shall comply with all
treatment requirements including taking all medication as prescribed by his/her mental health care provider.

not access via computer or possess any photographs or videos of sexually explicit conduct as defined by 18 U.S.C. § 2256{2).

Defendam shall report as soon as possible, to the supervising officerl any contact with any law enforcement personnel including,
but riot limited to. any arrest. questioning or traffic stop

CaSe 2113'@§409=€'?(]31?6? PEN%LiL*i€l'i§sl/Kivi:)"§iilrié‘ff€ii§s Pa@e 2 Oi 2

The commission of any offense while on pretrial release may_result in an additional sentence upon conyiction for such
offense to a term of imprisonment of not more than te_n years if the offense is a felony or a term of imprisonment of not
more than one year if the offense is a misdemeanor. This sentence shall be consecutive to any other term of imprisonmentl

Title 18 U.S.C. §1503 makes it a criminal offense punishable by imprisonment for life or by death, or, de ending
upon the specific provisions of the section not more than twenty years or by not more than ten years, and a $250, 00 fine
to intimidate a juror or officer of the court; Title 18 U.S.C. §15 0 makes it a criminal offense punishable by up to five
years imprisonment and a $250,000 fine to obstruct a criminal investigation; Title 18 U.S.C. § 512 makes it a criminal
offense punishable by imprisonment for life or by death, or, depending u on the specific provisions of the section by not
more than twenty years or by not more than ten years and a $250, 05 fine for tampering with a witness, victim or
infortnant; or by intentionally harassing another person and thereby hindering i’delaying / reventing or dissuading any
person from attending or testifying in an official roceeding or otherwise violating t e section is punishab e by
imprisonment for not more than one year and a $250,0 0 fine; and_ 18 U.S.C. §15 13 makes it a criminal offense punishable
by imprisonment for life or by death, or, depending upon the s ecific provisions of the section not more than twenty years
or by not more than ten years of imprisonment, a fine of $ 50,00 , or both, to retaliate against a witness, victim or
informant, or threaten or attempt to do so.

lt is a criminal offense under 18 U.S.C. §3146, if after having been released, the defendant knowingly fails to
ap ear as required by the conditions of release, or to surrender for the service of sentence (pursuant to a court order. If the
de endant was released in connection With a charge of, or while awaiting sentence, surren er for the service of a sentence.
or appeal or certiorari after conviction, for:(l) an offense (punishable by death, life imprisonment, or imprisonment for a
term of fifteen years or more, the defendant shall be fine not more than $250,000 or imprisoned for not more than ten
years, or both;§$Z£ an offense punishable by imprisonment for a term of five years or more, the defendant shall be fined
not more than 50,000 or imprisoned for not more than five years or both;(38 any other felony, the defendant shall be
fined not more than $250,000 or imprisoned not more than two years, or both; 4

) a misdemeanor, the defendant shall be
fined not more than $100,000 or imprisoned not more than one year, or both.

_ _ A term of imprisonment imposed fo_r failure to appear or surrender s_hall be consecutive to th_e sentence of
imprisonment for any other offense In addition, a failure to appear may result in the forfeiture of any bail posted.

1f the person was released for appearance as a material witness, a fine as provided by law or imprisonment for not
more than one year, or both.
ACKNOWLEDGMENT OF DEFENDANT

1 acknowledge that 1 arn the defendant in this case and that 1 am aware of the conditions _of release. 1 promise to_
obey all conditions of release, to appear as directed_. and to surrender for service of any sentence imposed 1 am aware of
the penalties and sanctions set forth above.

oATE ,7 @unis or DEFENDANT _
ri'/,/% / b v/MW DMM

Custodian agrees to (a) ise the defendant in accordance with all conditions of release, (b) to use every effort to
assure the appearance of the defendant at all scheduled court proceedings, and to notify the court immediately in the event
the defendant violates any condition of release or disappears We, the undersigned, have read and understand the terms
ofthis bond and conditions of release and acknowledge that we are bound by it until duly exonerated

 

 

 

 

 

SIGNATURE OF CUSTODIAN(S)

Directions ti/United StaMarshal:

131 The defendant is ORDERED released after processing

l:l The United States Marshal is ORDERED to keep the defendant in custody unti_l notified by the clerk or judicial
officer that the defendant has posted bon a /or complied with a11 ot er conditions of release.

 

DATE: November 14. 2018 M
V 4 DI;BORAH lv_l. FI`NE
United States Magistrate Judge

USA, PTS/PROB, USM, DEFT, DEFT ATTY

